 


 HR 2688 ENR: To designate the facility of the United States Postal Service located at 103 South Getty Street in Uvalde, Texas, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 2688 
 
AN ACT 
To designate the facility of the United States Postal Service located at 103 South Getty Street in Uvalde, Texas, as the Dolph Briscoe, Jr. Post Office Building. 
 
 
1.Dolph Briscoe, Jr. Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 103 South Getty Street in Uvalde, Texas, shall be known and designated as the Dolph Briscoe, Jr. Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Dolph Briscoe, Jr. Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
